DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, the subject matter of claim 9 contradicts the limitations of claim 1.  Claim 1 requires that the particle size in the near intersection region be smaller than the particle sizes in the first, second and third dielectric ceramic layers, respectively.  Claim 9, on the other hand, requires that the particle sizes in either the second or third dielectric ceramic layers be smaller than the average particle size included in the near intersection region.  Thus, it is unclear how claim 9 further limits claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 11, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chigira (US Pat. App. Pub. No. 2019/0355517) in view of Oosawa (US Pat. App. Pub. No. 2020/0402718).
With respect to claim 1, Chigira teaches a multilayer ceramic capacitor comprising: a multilayer body including a dielectric ceramic layer and an internal electrode layer stacked in a stacking direction (see FIG. 2, elements 11 and 13 and paragraph [0021]); and an external electrode connected to the internal electrode layer (see FIG. 2, element 20a); wherein the multilayer body includes a first main surface and a second main surface on opposite sides in the stacking direction, a first side surface and a 
Chigira fails to teach that an average particle size of dielectric particles included in the near intersection region is smaller than an average particle size of dielectric particles included in the first dielectric ceramic layer, an average particle size of dielectric particles included in the second dielectric ceramic layer, and an average particle size of dielectric particles included in the third dielectric ceramic layer.
Oosawa, on the other hand, teaches that the grain sizes disposed at the intersections of dielectric layers disposed at the end edge of the internal electrode and dielectric layers forming side margin 15e are smaller than the grains in the side margin, the dielectric layers between the internal electrodes and the cover layers.  See FIG. 3A, region 14b and paragraphs [0062], [0052], and [0042].  Such an arrangement results in the reduction and prevention of the progression of cracks resulting from plastic deformation.  See paragraph [0032].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Chigira, as taught by Oosawa, in order to reduce and prevent crack progression in the ceramic body.
With respect to claim 2, the combined teachings of Chigira and Oosawa teach that the average particle size of dielectric particles included in the near intersection region is about 5% or more smaller than the average particle size of dielectric particles included in the first dielectric ceramic layer, the average particle size of dielectric particles included in the second dielectric ceramic layer, and the 
With respect to claim 6, the combined teachings of Chigira and Oosawa teach that a difference between the average particle size of dielectric particles included in the first dielectric ceramic layer and the average particle size of dielectric particles included in the second dielectric ceramic layer, the difference between the average particle size of dielectric particles included in the first dielectric ceramic layer and the average particle size of dielectric particles included in the third dielectric ceramic layer, and a difference between the average particle size of dielectric particles included in the second dielectric ceramic layer and the average particle size of dielectric particles included in the third dielectric ceramic layer are all within about 5% (see Chigira, paragraphs [0044] and [0046], which note that grain sizes for the first dielectric ceramic layer (11) is the same as that for the second dielectric ceramic layer (element 17 in regions 15 and 16)); the average particle size of dielectric particles included in the near intersection region is smaller than the average particle size of dielectric particles included in the first dielectric ceramic layer, the average particle size of dielectric particles included in the second dielectric ceramic layer, and the average particle size of dielectric particles included in the third dielectric ceramic layer (see Oosawa, FIG. 3A, region 14b and paragraphs [0062], [0052], and [0042]).
With respect to claim 11, the combined teachings of Chigira and Oosawa teach that each of the first external electrode and the second external electrode includes a Ni layer, a first plated layer, and a second plated layer.  See Chigira, paragraph [0064].
With respect to claim 12, the combined teachings of Chigira and Oosawa teach that each of the first external electrode and the second external electrode further includes a Cu layer.  See Chigira, paragraph [0064].
With respect to claim 14, the combined teachings of Chigira and Oosawa teach that the dielectric ceramic layer includes ceramic grains.  See Chigira, paragraph [0042].
With respect to claim 18, the combined teachings of Chigira and Oosawa teach that the dielectric ceramic layer has a perovskite structure as a main component.  See Chigira, paragraph [0023].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chigira (US Pat. App. Pub. No. 2019/0355517) in view of Oosawa (US Pat. App. Pub. No. 2020/0402718), and further, in view of Kim (US Pat. App. Pub. No. 2014/0301013).
With respect to claim 4, the combined teachings of Chigira and Oosawa teach that a difference between the average particle size of dielectric particles included in the first dielectric ceramic layer and the average particle size of dielectric particles included in the second dielectric ceramic layer is within about 5% (see Chigira, paragraphs [0044] and [0046], which note that grain sizes for the first dielectric ceramic layer (11) is the same as that for the second dielectric ceramic layer (element 17 in region 15)); and the average particle size of dielectric particles included in the near intersection region is smaller than the average particle size of dielectric particles included in the third dielectric ceramic layer (see Oosawa, FIG. 3A, region 14b and paragraphs [0062], [0052], and [0042]) but fail to explicitly teach that the average particle size of dielectric particles included in the third dielectric ceramic layer is smaller than the average particle size of dielectric particles included in the first dielectric ceramic layer and the average particle size of dielectric particles included in the second dielectric ceramic layer.
Kim, on the other hand, teaches that the average particle size of dielectric particles included in the third dielectric ceramic layer is smaller than the average particle size of dielectric particles included in the first dielectric ceramic layer and the average particle size of dielectric particles included in the second dielectric ceramic layer.  See FIG. 3, noting that Gw is less than Ga; see also, paragraphs [0017] and [0018].  Such an arrangement results in improved moisture-resistance characteristics.  See paragraph [0078].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the combined teachings of Chigira and Oosawa, as taught Kim, in order to improve the moisture-resistance characteristics of the capacitor.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chigira (US Pat. App. Pub. No. 2019/0355517) in view of Oosawa (US Pat. App. Pub. No. 2020/0402718), and further, in view of Kaneda et al. (US Pat. App. Pub. No. 2018/0162780).
With respect to claim 10, the combined teachings of Chigira and Oosawa fail to teach that each of the first external electrode and the second external electrode includes a metal and a ceramic material.
Kaneda, on the other hand, teaches that each of the first external electrode and the second external electrode includes a metal and a ceramic material.  See abstract.  Such an arrangement results in improved adhesion to the dielectric layer and a reduction in the shrinkage difference between the external electrode and the dielectric layers.  See paragraph [0004].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Chigira and Oosawa, as taught by Kaneda, in order to improve adhesion to the dielectric layer and reduce shrinkage differences between the external electrode and the ceramic body.
Claims 13, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chigira (US Pat. App. Pub. No. 2019/0355517) in view of Oosawa (US Pat. App. Pub. No. 2020/0402718), and further, in view of Tanaka et al. (US Pat. App. Pub. No. 2017/0018363).
With respect to claim 13, the combined teachings of Chigira and Oosawa fail to explicitly teach that the outer layer portion includes a plurality of dielectric ceramic layers.
Tanaka, on the other hand, teaches that the outer layer portion includes a plurality of dielectric ceramic layers.  See FIG. 2, elements 46 and paragraph [0032].  Such an arrangement results in improved deflecting strength for the capacitor.  See paragraph [0034].  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the combined teachings of Chigira and Oosawa, as taught by Tanaka, in order to improve the deflecting strength of the capacitor.
With respect to claim 15, the combined teachings of Chigira and Oosawa fail to explicitly teach that a thickness of the outer layer portion is about 15 µm or more and about 40 µm or less.
Tanaka, on the other hand, teaches that a thickness of the outer layer portion is about 15 µm or more and about 40 µm or less.  Such an arrangement results in improved deflecting strength for the capacitor.  See paragraph [0034].  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the combined teachings of Chigira and Oosawa, as taught by Tanaka, in order to improve the deflecting strength of the capacitor.
With respect to claim 19, the combined teachings of Chigira and Oosawa fail to teach that a thickness of each of the first internal electrode layer and the second internal electrode layer is about 0.25 µm or more and about 0.4 µm or less.
Tanaka, on the other hand, teaches that a thickness of each of the first internal electrode layer and the second internal electrode layer is about 0.25 um or more and about 0.4 um or less. See paragraph [0038]. Such an arrangement helps reduce the size of the capacitor while maintaining a high capacitance. See paragraph [0005].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Chigira and Oosawa, as taught by Tanaka, in order to provide reduced size of the capacitor while maintaining high capacitance. 
With respect to claim 20, the combined teachings of Chigira and Oosawa teach that a thickness of each of the first dielectric ceramic layer and the second dielectric ceramic layer is about 0.4 µm or more and about 0.55 µm or less.  See paragraph [0033].  Such an arrangement helps reduce the size of the capacitor while maintaining a high capacitance. See paragraph [0005].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Chigira and Oosawa, as taught by Tanaka, in order to provide reduced size of the capacitor while maintaining high capacitance.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chigira (US Pat. App. Pub. No. 2019/0355517) in view of Oosawa (US Pat. App. Pub. No. 2020/0402718), and further, in view of Shimada (US Pat. App. Pub. No. 2017/0178812).
With respect to claim 17, the combined teachings of Chigira and Oosawa fail to explicitly teach that the dielectric ceramic layer includes a rare earth element in an amount of about 0.2 mol% or more and about 5 mol% or less with respect to 100 moles of Ti.
Shimada, on the other hand, teaches that the dielectric ceramic layer includes a rare earth element in an amount of about 0.2 mol% or more and about 5 mol% or less with respect to 100 moles of Ti.  See paragraph [0010].  Such an arrangement results in improved high-temperature load life and reliability.  See paragraph [0043].  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Chigira and Oosawa, as taught by Shimada, in order to provide improved high-temperature load life and reliability.
Allowable Subject Matter
Claims 3, 5, 7, 8, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 3, 5, 7, and 8, the prior art fails to teach, or fairly suggest, the relationships of the sizes in the ceramic grains between the first, second and third dielectric ceramic layers, recited  in each respective claim, when taken in conjunction with the limitations of claim 1.
With respect to claim 16, the prior art fails to teach the respective additives in each of the first, second and third dielectric ceramic layers, when taken in conjunction with the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848